UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             1/8/2020
 Jose Luis Agapito, on behalf of himself and
 others similarly situated,

                                Plaintiff,                    1:18-cv-08079 (ALC) (SDA)

                    -against-                                 ORDER

 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Before the Court in this wage-related action is Defendants’ Letter Motion to extend the

automatic stay in effect as to the Debtor-Defendants, by reason of their bankruptcy filings, to the

individual defendants. (10/18/19 Letter Motion, ECF No. 42.) By letter, dated November 20, 2019,

Defendants requested permission to “formally brief” the issue of the extension of the automatic

stay to the individually named defendants in this action. (11/20/19 Letter, ECF No. 44.) Such

request is hereby granted. No later than January 22, 2020, Defendants shall file a formal motion

for extension of the stay. Such motion shall be supported by appropriate affidavits or declarations

setting forth any unusual circumstances that exist warranting the grant of the extraordinary relief

sought. Plaintiffs shall file their opposition no later than February 5, 2020. Defendants shall file

any reply no later than February 12, 2020.

SO ORDERED.

DATED:         New York, New York
               January 8, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
